Citation Nr: 0427752	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1939 to July 
1941 and September 1942 to May 1943.

Historically, a December 1943 rating decision denied service 
connection for an acquired psychiatric disorder.  Later that 
month, appellant was sent written notice of that adverse 
rating decision with his procedural and appellate rights, but 
he did not timely express disagreement with that rating 
decision.  By July 1985 and April 1991 decisions, the Board 
of Veterans' Appeals (Board) denied reopening of the 
psychiatric disorder service connection claim.  That April 
1991 Board decision represents the last final decision on 
said service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board on appeal from a December 
1997 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which, in effect, denied reopening of a claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  In September 1999, a videoconference 
hearing was held before the undersigned Board Member.  By a 
February 29, 2000 decision, the Board denied reopening of the 
psychiatric disorder service connection claim.

Subsequently, appellant appealed that February 29, 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002)) became law.  By a 
subsequent Order, the Court vacated said Board decision and 
remanded the case for readjudication pursuant to the VCAA.

The Board subsequently attempted to undertake additional 
development on said appellate issue in August 2002, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, 
appellant did not respond to a subsequent February 2003 Board 
development letter.  Thereafter, however, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In September 2003, the Board remanded the case to the 
RO for additional evidentiary development.  The case is now 
ready for final appellate determination.  


FINDINGS OF FACT

1.  By a December 1943 final rating decision and July 1985 
and April 1991 Board decisions, service connection was denied 
for an acquired psychiatric disorder.  

2.  Additional evidence submitted subsequent to said April 
1991 Board decision, which denied reopening of the 
psychiatric disorder service connection claim, when viewed in 
the context of all the evidence, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the Board's April 1991 
decision, which denied service connection for an acquired 
psychiatric disorder, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, "new" evidence means more than evidence which was 
not previously physically of record, and must be more than 
merely cumulative.  To be "material" evidence, it must by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's April 
1991 decision, which denied reopening of a claim for service 
connection for an acquired psychiatric disorder, is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final Board decision.  Additionally, since appellant's 
claim to reopen was filed prior to August 29, 2001, the 
effective date of amendment to 38 C.F.R. § 3.156, the "old" 
version of 38 C.F.R. § 3.156 will be applied.  

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claim to 
reopen service connection for an acquired psychiatric 
disorder.  Additionally, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the VCAA became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Under the Veterans 
Claims Assistance Act of 2000, new duty to assist provisions 
include requiring VA to provide medical opinion when such 
opinion is necessary to make a decision on a claim.  However, 
it appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) and 38 
U.S.C.A. § 5108 (West 2002).

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  The evidentiary record 
includes available service medical records and post-service 
clinical records relied upon by the RO in denying the service 
connection claim at issue.  

The Board finds that appellant, his former service 
organization representative, and his now attorney were 
knowledgeable regarding the necessity of competent evidence 
showing that said claimed psychiatric disability was related 
to military service.  See, in particular, a Statement of the 
Case and Supplemental Statements of the Case, which set out 
the applicable provisions of 38 C.F.R. § 3.156(a) pertaining 
to the need for "new and material" evidence to reopen said 
claim at issue, and laws and regulations concerning general 
service connection principles.  Additionally, the aforestated 
April 1991 Board decision and the February 29, 2000 Board 
decision now vacated by the Court discussed in detail the 
competent evidence then of record, the applicable legal 
theories, laws, and regulations governing service connection, 
and the reasons for denial of said claim.  

The evidentiary record includes service medical records and 
post-service clinical records relied upon by the agency of 
original jurisdiction in denying the service connection 
claim.  The record includes relevant rating and Board 
decisions and other pertinent evidence.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents; and appellant has testified at a 
personal hearing on said appellate issue.  It does not appear 
that appellant or his attorney has informed the VA of the 
existence of any specific competent evidence that might prove 
to be new and material concerning said appellate issue.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued a March 
2004 VCAA notice on said claim on appeal, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

The evidence previously considered in the December 1943 final 
rating decision, which denied service connection for an 
acquired psychiatric disorder, included appellant's service 
medical records.  The service medical records noted a history 
of nervousness since a 1928 accident.  Psychoneurosis, 
anxiety, mild was diagnosed.  A military Medical Officers 
Board report determined that appellant had a psychoneurosis, 
anxiety type, manifested by history of existence of 
disability for ten years as a civilian; that it had not been 
aggravated by service; and that it was not considered a 
permanent disability.  A military Certificate of Disability 
Discharge dated in May 1943 recommended service discharge on 
account of a psychoneurosis, anxiety type, existing prior to 
induction.  Significantly, on August 1943 VA psychiatric 
examination, no psychiatric disease was clinically noted or 
diagnosed.  

The evidence previously considered in the aforecited July 
1985 Board decision, which determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder, 
included a February 1983 private medical statement from "J. 
F. C.", M.D., which stated that appellant's "diabetes is 
poorly controlled, probably aggravated by a longstanding 
nervous condition - present at least since his years in the 
service in World War II"; a November 1979 statement from a 
service comrade "J.T.", pertaining to an unrelated 
condition; and 1984 private psychological clinical records, 
which did not relate any psychiatric disability to service 
and, thus, are not material evidence  Additionally, a January 
1981 RO hearing transcript was of record, wherein appellant 
testified as to his in-service psychiatric symptomatology and 
military experiences.

The evidence previously considered in the aforecited April 
1991 Board decision, which determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder, 
included copies of certain service medical records previously 
considered and therefore constitute duplicative evidence; 
private psychological clinical records dated in 1984 and 
1985, which were either previously considered and are 
therefore duplicative evidence or did not relate any 
psychiatric disability to service and, thus, are not material 
evidence; a March 1990 VA psychiatric examination report, 
which did not relate any psychiatric disability to service 
and, thus, is not material evidence; and an August 1990 RO 
hearing transcript.  During that August 1990 RO hearing, 
appellant testified that he was a stateside drill instructor 
during service and experienced stress, anxiety, and 
associated symptoms.  Based on the evidence then of record, 
the Board in its April 1991 decision denied reopening of the 
psychiatric disability service connection claim.  

The evidence received subsequent to said April 1991 Board 
decision is not new and material.  An Honorable Discharge 
certificate is cumulative of evidence that was previously 
considered and is not material, particularly since it does 
not mention any psychiatric disability.  Appellant's 
statements, including his testimony at a September 1999 
videoconference Board hearing, essentially reiterate his 
previously considered allegations with respect to the claimed 
disability (including testimony presented at January 1981 and 
August 1990 RO hearings); and therefore do not constitute 
"new and material" evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Although in May 2002, appellant's attorney 
submitted additional evidence consisting of service medical 
records, a November 1979 statement from a service comrade 
"J.T.", an August 1943 VA psychiatric examination report, a 
February 1983 private medical statement from "J. F. C.", 
M.D., private psychological clinical records dated in 1984 
and 1985, and a March 1990 VA psychiatric examination report, 
all of these recently received documents were previously 
considered and therefore constitute duplicative/cumulative 
evidence.  More recently, in November 2003, appellant's 
attorney submitted additional evidence consisting of numerous 
VA clinical records dated in 2002 and 2003, which primarily 
pertain to appellant's non-psychiatric treatment many years 
after service (including for diabetes, cardiovascular 
disease, and possible Alzheimer's disease), and do not relate 
any psychiatric disability to service.

The critical point is that none of the competent evidence 
submitted subsequent to said April 1991 Board decision 
indicates that any current acquired psychiatric disability is 
related to service.  The Board has considered appellant's 
contentions and testimony.  However, lay assertions of 
medical causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to said April 
1991 Board decision, which denied reopening of the 
psychiatric disorder service connection claim, when viewed in 
the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.1105.  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


ORDER

Since new and material evidence has not been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, the claim is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



